Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 4.13.21. In view of this communication, claims 1-9 are now pending in this application.
Claim Objections
Claims 1,2,6 are objected to because of the following informalities:
  Line 16 of Claim 1 and Line 20 of claim 6 recite in part “said iron core”. However, there is no antecedent basis for “said iron core” in Claim 1 or in Claim 6. To advance prosecution, examiner is interpreting “said iron core” as “an iron core”.
Line 9 of Claim 2 recites in part “too support”. “Too” should be corrected to “to”.  
Line 6 of Claim 2 recites in part “said annular core”. It is not clear if “said annular core” is referring to “said iron core” OR “a non-ferrous metal core” from claim 1. To advance prosecution, examiner in interpreting “said annular core” same as  “a non-ferrous metal core”.
Line 18 of Claim 6 recites in part “said annular core”. However, there is no antecedent basis for “said annular core”. To advance prosecution, examiner is interpreting “said annular core” same as “a non-ferrous metal core”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  are rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al( US 3811740 A), hereinafter referred to as Sacerdoti in view of Tsai et al (US 20180301947 A1), hereinafter referred to as Tsai and Lavigno et al (US20180259037A1), hereinafter referred to as Lavigno.
Regarding Claim 1, Sacerdoti discloses a passive magnetic bearing (Fig 1) comprising:
 a non-ferrous metal core (Fig 1 below, 15)[Col 4, 32-33 discloses copper, aluminum] having a central axis (Fig 1, AA) that is coaxial with an upper cylindrical form (Fig 1, 15U) and a lower cylindrical form (Fig 1, 15L) and an annular flange (Fig 1, 15F); 
said annular flange having an upper surface (Fig 1, 15FU) and a lower surface (Fig 1, 15FL); and 
a hole (Fig 1, H) through the center, coaxial with said central axis (H is coaxial with AA), configured to accept a rotatable shaft (Fig 1, 10); and 
a first annular permanent magnet (Fig 1, 14a) surrounding said upper cylindrical form (Fig 1, 15U) proximal to said annular flange (Fig 1, 15F) and held in position by a first spacer (Fig 1, 13a) coaxial with said central axis (Fig 1, AA); and 
a second annular permanent magnet (Fig 1, 14b) surrounding said lower cylindrical form (Fig 1, 15L)proximal to said annular flange (Fig 1, 15F) and held in position by a second spacer (Fig 1, 13b)coaxial with said central axis (Fig 1, AA); wherein 
eddy currents [Col 5, 39-43] in said first and second annular permanent magnets, in combination with said iron core (Fig 1, 13a, 13b are ferrous Col 4, 24-25)  (see claim objection), support said annular flange to support said rotatable shaft as it rotates [Col 5, 39-43].
Sacerdoti does not explicitly disclose lower surface having an annular groove coaxial with said central axis and non ferrous spacer.
Lavigno discloses a lower surface having an annular groove (Lavigno, Fig 8A below, 34g), coaxial with said central axis (Lavigno, Fig 6 below, BB).
Tsai discloses a non ferrous spacer (Tsai, Fig 2 below, 260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the passive magnetic bearing of Sacerdoti including annular flange and spacer, the annular flange modified by a groove in lower surface as taught by Lavigno to guide the rotating elements well by locating the bearing closer to the larger diameter components and a non ferrous spacer as taught by Tsai to isolate the magnetic flux in a specific direction [Tsai, Para 0006].

    PNG
    media_image1.png
    666
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    645
    302
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    825
    498
    media_image4.png
    Greyscale

Regarding Claim 2, Sacerdoti in view of Tsai and Lavigno discloses the passive magnetic bearing of claim 1.  Sacerdoti in view of Tsai and Lavigno further discloses a first bearing race (Lavigno, Fig 8A above, 32bu) housed in said first non-ferrous spacer (Sacerdoti, Fig 1 above, 13a, Tsai, Fig 2 above, 260) proximal to and spaced away from said annular flange upper surface (Sacerdoti, Fig 1, 15F, Lavigno, Fig 8A, 54u); and 
a second bearing race (Lavigno, Fig 8A, 32bl)housed in said second non-ferrous spacer (Sacerdoti, Fig 1, 13b, Tsai, Fig 2, 260) coaxial with and spaced away from said annular flange annular groove (Lavigno, Fig 8A, 34g)  in said lower surface (Sacerdoti, Fig 1, 15F, Lavigno, Fig 8A, 54l); wherein first and second bearing race align said annular core (bearing race in Fig 8A of Lavigno will prevent any lateral movement) until sufficient rotations cause eddy currents in said first and second annular permanent magnets, in combination with said iron core (Sacerdoti, Fig 1, 13a, 13b are ferrous Col 4, 24-25)  (see claim objection), to support said annular flange away from and between said first and second bearing race too (see claim objection) support said rotatable shaft as it rotates [Sacerdoti, Col 5, 35-49].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the passive magnetic bearing of Sacerdoti in view of Tsai and Lavigno with the first and second bearing races as taught by Lavigno to align and prevent lateral motion of larger diameter rotating elements including annular flange and spacer, the annular flange modified by a groove in lower surface as further taught by Lavigno .
Regarding Claim 3, Sacerdoti in view of Tsai and Lavigno discloses the passive magnetic bearing of claim 1.  Sacerdoti in view of Tsai and Lavigno further discloses said non-ferrous metal core is copper (Sacerdoti, Fig 1, 15)[Col 4, 32-33 discloses copper, aluminum].
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti in view of Tsai, Lavigno and Peterson et al (US20190006916A1) hereinafter referred to as Peterson.
Regarding Claim 4, Sacerdoti in view of Tsai and Lavigno discloses the passive magnetic bearing of claim 1.  Sacerdoti in view of Tsai and Lavigno does not explicitly disclose said first and second non-ferrous spacers are aluminum.
Peterson discloses the non ferrous spacers are aluminum [Peterson, Para 0004].
Regarding Claim 5, Sacerdoti in view of Tsai and Lavigno discloses the passive magnetic bearing of claim 1.  Sacerdoti in view of Tsai and Lavigno does not explicitly disclose said first and second annular permanent magnet are neodymium.
Peterson discloses the permanent magnet material to be Neodymium [Peterson, Para 0016].
For claims 4 and 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the passive magnetic bearing of Sacerdoti in view of Tsai and Lavigno with the material for the non ferrous spacer to be of aluminum as it is non magnetic, strong and inexpensive and permanent magnet material to be of neodymium as it has high energy product.
Allowable Subject Matter
Claim 6 is allowable (subject to resolution of claim objections).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 of instant invention discloses a passive magnetic bearing comprising: a non-ferrous metal core having a central axis that is coaxial with an upper cylindrical form, a lower cylindrical form and an annular flange; said annular flange having an upper surface and a lower surface; said lower surface having an annular groove coaxial with said central axis; and a hole through the center, coaxial with said central axis, configured to accept a rotatable shaft; and a first annular permanent magnet surrounding said upper cylindrical form proximal to said annular flange and held in position by a first non-ferrous spacer coaxial with said central axis; and a first bearing race housed in said first non-ferrous spacer proximal to and spaced away from said annular flange upper surface; and a second annular permanent magnet surrounding said lower cylindrical form proximal to said annular flange and held in position by a second non-ferrous spacer coaxial with said central axis; and a second bearing race housed in said second non-ferrous spacer coaxial with and spaced away from said annular flange annular groove in said lower surface; wherein said first and second bearing race align said annular core until sufficient rotations cause eddy currents in said first and second annular permanent magnets, in combination with said iron core, to support said annular flange away from and between said first and second bearing race to support said rotatable shaft as it rotates.
The above is a combination of all of the limitations of Claims 1 and 2 and neither Sacerdoti nor Sacerdoti in view of Tsai, Lavigno and Peterson can reasonably be expected to disclose all of the above limitations. Therefore Claim 6 is allowable subject to resolution of claim objections.
Claims 7-9 are allowable (subject to resolution of claim objections) as they are dependent on Claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinkerton (US5302874A)  discloses a magnetic bearing and method utilizing movable closed conductive loops.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832